September 6, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Michael F. Johnson Re: Indiana Community Bancorp Registration Statement on Form S-3 – File No. 333-179254 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Indiana Community Bancorp (the “Company”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof, or as soon as practicable thereafter, of the Company’s Registration Statement on Form S-3, File No. 333-179254 (the “Registration Statement”), which was filed with the Commission on January 31, 2012, and declared effective on March 19, 2012. No securities have been sold under the Registration Statement. The Registration Statement is being withdrawn in anticipation of the Company’s merger with and into Old National Bancorp, which is expected to occur on September 15, 2012. If you have any questions or require further information, please do not hesitate to contact me at (812) 373-7387. Very truly yours, INDIANA COMMUNITY BANCORP By: /s/ Mark T. Gorski Mark T. Gorski Chief Financial Officer
